DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the crane claimed in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the outer side of the framework" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the inner side of edges" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the joining end" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the gap" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the outer side" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the vertical section of the ring beam" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the vertical section of the frame structure" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the inner side of the framework" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the outer side of a location" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the spacing" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the joint" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the inner side of edges" in line 7. There is insufficient antecedent basis for this limitation in the claim.
18 recites the limitation "the joining end" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the gap" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the outer side" in line 14. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the vertical section of the ring beam" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the vertical section of the frame structure" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the inner side of the framework" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the outer side of the location" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the spacing of the bolt" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the spacing of the bolts" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the middle" in line 8. There is insufficient antecedent basis for this limitation in the claim.
In claim 24, line 1, the phrase ‘any one of claim 18’ does not make sense. The phrase is usually used for multiple claims but the applicant has only referenced one claim.
Claim 24 recites the limitation "the upper and lower prefabricated structures" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the joining surfaces" in line 6. There is insufficient antecedent basis for this limitation in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633